       Case 5:18-cr-00258-EJD Document 308 Filed 01/27/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     Email: jcoopersmith@orrick.com
 2   WALTER F. BROWN (SBN 130248)
     Email: wbrown@orrick.com
 3   MELINDA HAAG (SBN 132612)
     Email: mhaag@orrick.com
 4   RANDALL S. LUSKEY (SBN 240915)
     Email: rluskey@orrick.com
 5   STEPHEN A. CAZARES (SBN 201864)
     Email: scazares@orrick.com
 6   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 7   405 Howard Street
     San Francisco, CA 94105-2669
 8   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                    UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16
      UNITED STATES OF AMERICA,                     Case No. CR-18-00258-EJD-SVK
17
                       Plaintiff,                    DEFENDANT RAMESH BALWANI’S
18                                                   JOINDER IN REPLY IN SUPPORT OF
             v.                                      MOTION TO DISMISS COUNTS TWO
19                                                   AND NINE THROUGH ELEVEN OF
      ELIZABETH HOLMES and RAMESH                    SUPERSEDING INDICTMENT
20    “SUNNY” BALWANI,
                                                     Date: February 10, 2020
21                     Defendants.                   Time: 10:00 a.m.
                                                     CTRM.: 4, 5th Floor
22
                                                    Hon. Edward J. Davila
23

24          Defendant Ramesh Balwani joins in the Reply in Support of Motion to Dismiss Counts
25   Two and Nine Through Eleven of Superseding Indictment filed by Defendant Elizabeth Holmes
26   (Dkt. No. 298).
27

28                                                                           DEFENDANT’S JOINDER IN REPLY
                                                                              IN SUPPORT OF MOTION DISMISS
                                                                   COUNTS TWO AND NINE THROUGH ELEVEN OF
                                                                                   SUPERSEDING INDICTMENT
                                                                            CASE NO. CR-18-00258-EJD-SVK
       Case 5:18-cr-00258-EJD Document 308 Filed 01/27/20 Page 2 of 2



 1

 2

 3   DATED: January 27, 2020             Respectfully submitted,

 4                                       ORRICK HERRINGTON & SUTCLIFFE LLP

 5
                                         By: /s/ Jeffrey B. Coopersmith
 6                                           Jeffrey B. Coopersmith

 7                                             Attorney for Defendant
                                               RAMESH BALWANI
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                     DEFENDANT’S JOINDER IN REPLY
                                                                    IN SUPPORT OF MOTION TO DISMISS
                                                            COUNTS TWO AND NINE THROUGH ELEVEN OF
                                         -2-                                SUPERSEDING INDICTMENT
                                                                      CASE NO. CR-18-00258-EJD-SVK
